UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7260



GEORGE RANDOLPH SUTTON, JR.,

                                              Plaintiff - Appellant,

          versus


RICK   FARFORD,  Goldsboro  Sheriff  Officer
Detective; GEORGE RACHEL, Sheriff Department
Supervisor,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-04-900-5)


Submitted: August 24, 2006                 Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Randolph Sutton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Randolph Sutton, Jr. appeals the district court’s

order denying his motions to amend his 42 U.S.C. § 1983 (2000)

complaint, for an answer to his amended complaint, and to compel an

answer following the district court’s dismissal of his initial

complaint as frivolous.*   We have reviewed the record and find no

abuse of discretion or reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Sutton v.

Farford, No. CA-04-900-5 (E.D.N.C. filed July 18, 2006; entered

July 22, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      To the extent Sutton seeks to appeal the district court’s
prior order dismissing his complaint as frivolous, we are without
jurisdiction to consider his arguments because his notice of appeal
was untimely as to that order.

                               - 2 -